Citation Nr: 1828199	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-41 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received with respect to a claim of service connection for a gastrointestinal disability, claimed as irritable bowel syndrome, to include as a qualifying chronic disability as a result of service in Southwest Asia.

REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1987 to September 1987 and from December 1990 to May 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

FINDINGS OF FACT

1.  New evidence that tends to substantiate the claim of service connection for a gastrointestinal disability has been received since the final rating decision that denied service connection for a stomach condition.

2.  The Veteran's gastrointestinal disability, diagnosed as irritable bowel syndrome, is presumptively related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a gastrointestinal disorder is reopened.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for irritable bowel syndrome have been met.  38 U.S.C. §§ 1110, 1117, 1118, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  New and material evidence

With respect to the Veteran's claimed gastrointestinal disorder, the Veteran claimed service connection for a stomach condition in January 1993; in a May 1994 rating decision, the AOJ denied service connection for the Veteran's claimed stomach condition, noting there was no evidence of a chronic stomach disorder in service, and stating that while the Veteran was diagnosed with gastritis in an April 1993 VA examination, the evidence did not show that the Veteran's gastritis was incurred in or aggravated by active duty.  The Veteran was notified of that decision in a June 1994 letter.  The Veteran did not submit any additional evidence or notice of disagreement within one year of that letter.

As no new and material evidence or notice of disagreement was received during the appeal period following the June 1994 letter, the May 1994 rating decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  New and material evidence is therefore required to reopen the claims of service connection for a gastrointestinal disorder.  See 38 U.S.C. § 5108 (2012); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

The Veteran filed a claim to reopen his gastrointestinal disorder claim in March 2011.  The Veteran submitted a number of statements providing additional detail regarding his claimed gastrointestinal disorder, stating in his March 2011 claim that he felt that exposure to environmental factors during his active duty in Desert Shield and Desert Storm contributed to his gastrointestinal disorder, and also submitted medical records documenting his gastrointestinal symptoms and treatment over time, including a January 2013 private treatment record indicating that he was found to meet the criteria for irritable bowel syndrome.  The Board concludes that this evidence received subsequent to the May 1994 rating decision relates to his gastrointestinal disorder claim.

Based on the evidence received since the prior final rating decision, including the Veteran's statements concerning his exposure to environmental factors during active duty in the Gulf War and medical records relating to his claimed gastrointestinal disorder, the Board must conclude that new and material evidence has been received which tends to substantiate the Veteran's claims of service connection for a gastrointestinal disorder, and the claim is reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).

2.  Service connection for a gastrointestinal disability

Service connection will be granted for a disability resulting from disease or injury incurred in or caused by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303  (2017).

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317 (a)(1). 

A "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness and/or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms (such as chronic fatigue syndrome (CFS), fibromyalgia, or functional gastrointestinal disorders).  38 C.F.R. § 3.317 (a)(2)(i).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317 (b).  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98.

In the case of claims based on undiagnosed illness or a medically unexplained chronic multisymptom illness under 38 U.S.C. § 1117; 38 C.F.R. §3.317, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs and/or symptoms of the claimed disability.  Id.  To determine whether the qualifying chronic disability is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317 (a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran served in Southwest Asia from December 1990 to April 1991.  The Veteran first submitted a claim for stomach problems in January 1993.  The Veteran has made a number of lay statements with respect to the severity and onset of his gastrointestinal symptoms; in a May 2012 statement, the Veteran reported that the date of onset for his stomach problems was September 1992, noting that he experienced gastrointestinal problems about 10 times a month, in which he would begin experiencing abnormal pain, would take several trips to the restroom and find himself unable to go to the bathroom, experience increasing pain, hot flashes, and sweats, and then experience diarrhea.  The Veteran is competent to report signs and symptoms of the claimed disability as they are capable of observation by a layperson.  See Gutierrez, 19 Vet. App. at 8-9.  

The Veteran underwent an April 1993 VA general medical examination in connection with his claim, in which the examiner noted that the Veteran reported a history of recurrent gastritis, and provided an assessment of gastritis, noting that it was probably stress related.  The Veteran's private treatment records document continuing gastrointestinal problems throughout the period on appeal, including notations of stomach pain in March 1995, acid reflux in August 1999, abdominal pain in September 1999, and constipation and bright red blood in stool in August 2008.  A January 2013 private treatment note indicated that the Veteran sought treatment for diarrhea, and the treating physician determined the Veteran met the criteria for irritable bowel syndrome.  
A May 2012 VA examiner diagnosed the Veteran with gastroesophageal reflux disease (GERD), but did not provide a diagnosis of irritable bowel syndrome at that time.  The May 2012 VA examiner noted the Veteran's recurrent diarrhea, but stated that the Veteran only had 2 to 3 episodes per month, and specifically noted that the Veteran did not have constipation associated with his condition.  Nevertheless, the available treatment records show the Veteran continues to be treated for chronic diarrhea of an unknown cause with a suggested diagnosis of irritable bowel syndrome. Thus, the evidence is at least in equipoise, and resolving all reasonable doubt in favor of the Veteran, the Board concludes that the Veteran has a chronic gastrointestinal disability, diagnosed as irritable bowel syndrome.  
 
Irritable bowel syndrome is a functional gastrointestinal disorder that constitutes a medically unexplained chronic multisymptom illness with the meaning of 38 C.F.R. § 3.317 and thus a chronic qualifying disability under 38 U.S.C. § 1117.  As there is no affirmative evidence that the disability was not incurred during the Veteran's service in Southwest Asia, service connection for irritable bowel syndrome is warranted on a presumptive basis in accordance with the provisions of 38 U.S.C. § 1117.  See 38 C.F.R. § 3.317 (a)(7).

ORDER

New and material evidence with respect to the claim of service connection for a gastrointestinal disorder has been received; that claim is reopened, and to this limited extent, the appeal of that issue is granted.

Service connection for irritable bowel syndrome is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


